PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Benenati, Vincent, A.
Application No. 15/646,088
Filed: 11 Jul 2017
For: ROTATION AND ABDUCTION DEVICE FOR SHOULDER IMMOBILIZATION
:
:
:
:	DECISION ON PETITION
:
:
:
Attorney Docket No. 10019-0008-CON


This is a decision on the renewed petition under 37 CFR 1.78(c) and 37 CFR 1.78(e), filed February 24, 2022, to accept an unintentionally delayed claim under 35 U.S.C. §§ 119(e) and 120 for the benefit of priority to application Nos. 61/594,349 and 13/756,714 as set forth in the concurrently filed Application Data Sheet (ADS). This is also a decision on the petition under  37 CFR 1.182, also filed February 24, 2022, seeking expedited consideration of the petition under 37 CFR 1.78.  

The petition under 37 CFR 1.182 is GRANTED.
	
The petition under 37 CFR 1.78(c) and 37 CFR 1.78(e) is GRANTED.

Petition under 37 CFR 1.182

With the instant petition, Applicant has paid the $210 petition fee (small entity rate) and requested expedited consideration of the contemporaneously filed petition under 37 CFR 1.78. In view thereof, the petition to expedite is granted.

Petition under 37 CFR 1.78

A petition under 37 CFR 1.78(c) and 1.78(e) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. §§ 119(e) and 120 and 37 CFR §§ 1.78(a)(3) and 1.78(d)(2) of the prior-filed applications, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR §§ 1.78(a)(4) and 1.78(d)(3) and the date the claim was filed 


was unintentional.  The Director may require additional information where there is a question whether the delay was unintentional.


Applicant previously filed a petition under 37 CFR 1.78(c) and 37 CFR 1.78(e) on March 18, 2021. However, the petition was dismissed in a decision mailed on September 23, 2021. The petition was dismissed because the ADS was not properly marked up (all of the priority information with respect to the prior applications was not underlined). In addition, the decision noted that Application No. 13/756,714 did not contain a benefit claim to provisional Application No. 61/594,349. Applicant was instructed to file a petition under 37 CFR 1.78(c) in Application No. 13/756,714. Lastly, the decision explained that the petition was filed more than two years after the date the benefit claim was due, and requested that Applicant account for the delay in filing the petition.

With the instant renewed petition, Applicant has explained that he filed a petition under 37 CFR 1.78(c) on Application No. 13/756,714 on February 2, 2022. A review of that application confirms that the decision was granted in a decision mailed on February 16, 2022. In addition, Applicant has submitted a properly marked up ADS. Lastly, Applicant has provided a satisfactory explanation of the delay in filing the initial petition. The petition fee was previously paid on March 18, 2021. In view thereof, the renewed petition is granted.

Petitioner is advised that this decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior filed application(s) because the petition requirements of 37 
CFR §§1.78(c) and 1.78(e) and the formal requirements for claiming domestic benefit (see MPEP 211.01 et. seq.) have been met.  This acceptance should not be construed as meaning that this application is entitled to the benefit of the prior-filed application(s).  Whether a claimed invention in a nonprovisional application is entitled to the benefit of the filing date of a prior-
filed application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding).  See MPEP 211.05.

A corrected Filing Receipt is enclosed.
 
Any questions concerning this matter may be directed to Attorney Advisor Cliff Congo at (571) 272-3207.  All other inquiries concerning either the examination procedures or status of the application should be directed to the Technology Center.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        
Enc: corrected Filing Receipt